DETAILED ACTION
Allowable Subject Matter
Claims 2-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 6, 14, and 17 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest computer-implemented method for generating a real-world three-dimensional (3D) graphics model, the method comprising: wherein the connection location is a slot, as presented in the environment of the remaining limitations of claim 6 (and substantially similar limitations in each of independent claims 14 and 17).  It is noted that the closest prior art, Marsan et al. (NPL: An Assessment of Data Requirements and Data Transfer Formats for Layered Manufacturing), hereinafter Marsan, shows slicing the 3D graphics model along a primary axis to generate a plurality of primary slices; and causing an indication of the connection location to be generated on each of the first slice and the second slice when the first slice and the second slice are manufactured.  However, Marsan fails to disclose or suggest slicing the 3D graphics model along a secondary axis to generate a plurality of secondary slices; determining that a first slice included in the plurality of primary slices is to be connected to a second slice included in the plurality of secondary slices; identifying a connection location on each of the first slice and the second slice where the first slice and the second slice are to be connected, wherein the connection location is a slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613